Lyon, J.:
The question presented by this appeal is whether this claim comes within the provisions of the Workmen’s Compensation Law.
*50The claimant was a patrolman of the city of New York. He was injured June 11, 1918, by falling from a box to the concrete cellar floor while removing a bulb from the electrical fixture in the ceiling of the station house. His right wrist and shoulder were sprained. He was removed to the Ford-ham Hospital and there confined from June nineteenth to July sixth. He was assigned as attendant October 16, 1917. His duties were to care for the prisoners who were brought to the Thirty-seventh precinct station house, and to take charge of the lower floor, clean the walls and the floor, and fix the electric lights. He worked seven days of the week. An award was made him by the Commission for three weeks and four days at fifteen dollars per week. From such award the city appeals.
Section 2 specifies what are hazardous employments and subdivides them into groups. Group 42 provides that the maintenance and «care of buildings, sanitary lighting or heating installation or repair, are hazardous employments. Group 43 provides that any employment enumerated in the foregoing groups and carried on by the State or a municipal corporation or. other subdivision thereof, notwithstanding the definition of the term “ employment ” in subdivision 5 of section 3 of this chapter, is a hazardous employment. It may be noted as bearing upon the intention of the Legislature as to the construction to be given to the act, that group 44 provides, “ employment as a keeper, guard * * * or orderly in a prison, reformatory * * * maintained or operated by the State or municipal corporation or other subdivision thereof, notwithstanding the definitions of. the terms employment/ ‘ employer ’ or ( employee ’ in subdivision five of section three of this chapter,” is a hazardous employment.
By section 3, subdivisions 3 and 4, the word “ employer ” includes the State and a municipal corporation, or other political subdivision thereof, employing workmen in hazardous employments; and the term “employee” means a person engaged in one of the occupations enumerated in section 2. Having been detailed by his superior officer to care for and maintain the station house, and to look after the installation or repair of the electric lighting system, he comes within the definition of an employee under the law. He has not received any pay *51for Ms time wMle laid up from Ms injury, although he had made application therefor. Had he received pay, and that fact have been interposed as a defense, it would be proper for us to inquire what effect, if any, it had upon Ms right to receive compensation. We tMnk it was the intention of the Legislature in the enactment of the Workmen’s Compensation Law, and the amendments thereto, to impose upon mumcipal corporations liability thereunder for accidental injuries sustained by persons employed by them, who have been detailed by their superiors to perform work designated as one of the hazardous employments, to the same extent that an individual employer is liable.
The award should be affirmed.
All concurred, except H. T. Kellogg, J., dissenting with an opirnon in wMch Cochrane, J., concurred.